Citation Nr: 0428785	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-20 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
left hip.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis.

3.  Basic eligibility to nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant served on active duty from August 16, 1979, to 
September 27, 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from determinations by 
the Cleveland, Ohio Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.

2.  The appellant was a member of the Army National Guard; he 
had a period of active duty for training from August 16, 
1979, to September 27, 1979, and 2 months of prior inactive 
service.

3.  The appellant has not been granted service connection for 
any disability based on a period of inactive duty training or 
active duty for training during his service with the Army 
National Guard.

4.  Claims for service connection for sinusitis and arthritis 
of the left hip were denied in an unappealed rating decision 
of May 1980.

5.  The evidence received since the May 1980 rating decision 
is either cumulative or redundant of the evidence previously 
of record, or is not so significant that it must be 
considered to fairly decide the merits of the claims seeking 
service connection for arthritis of the hip and sinusitis.




CONCLUSIONS OF LAW

1.  The basic eligibility requirements for nonservice-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2003).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for arthritis 
of the left hip.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001). 

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for sinusitis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the new and material issues on appeal, except as noted below.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claims to 
reopen, which were received on August 21, 2001. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.  They are not applicable to the appellant's 
claims to reopen, which were received before that date.  

With regard to the claims to reopen decided herein, the 
record reflects that through the statement of the case and 
letters from the RO to the appellant, in particular a January 
2002 letter, the appellant has been informed of the evidence 
and information necessary to substantiate his claims, the 
information required of him to enable the RO to obtain 
evidence in support of his claims, the assistance that VA 
would provide to obtain evidence and information in support 
of his claims, and the evidence that he should submit if he 
did not desire the RO to obtain such evidence on his behalf.  
Although the RO did not specifically request the appellant to 
submit all pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and 
requested him to submit such evidence or to provide the 
information and authorization necessary for the RO to obtain 
the evidence on his behalf.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).

Finally, with respect to the issue of basic eligibility for 
nonservice-connected pension, the Board notes that the VCAA 
is not applicable in cases such as this where the law, and 
not the evidence, is dispositive of the claim.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104( b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West , 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans, that the credibility of the evidence is to 
be presumed, was not altered by the Federal Circuit decision 
in Hodge.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2003). 

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

By an unappealed rating decision in May 1980, service 
connection for arthritis of the left hip and sinusitis was 
denied.  The RO noted that there was no competent evidence of 
a chronic sinus condition.  The RO also noted that a left hip 
disability pre-existed the appellant's military service ;and 
there was no evidence of aggravation during his very short 
period of service.  The appellant was notified of this rating 
decision and of his appellate rights later that same month; 
however, he did not appeal.

The evidence of record at the time of the May 1980 rating 
decision included no service medical records other than the 
report of a September 1979 medical board examination.  This 
examination report notes that the appellant underwent left 
hip surgery prior to his military service; upon separation, 
atrophy of the quadriceps and a left hip scar were found to 
have existed prior to military service.  The examination 
report also notes current findings of sinus congestion, but 
no other significant history while on active duty.

The current claim to reopen was received on August 21, 2001.

The evidence received since the May 1980 rating decision 
includes June 2001 private treatment records, which note that 
the appellant was hospitalized for drug abuse and a suicide 
attempt.  In addition, VA outpatient treatment records dated 
from June 2001 to July 2002 note the appellant's ongoing 
treatment for substance abuse.  Although the appellant's 
history of left hip problems is noted, none of the medical 
evidence suggests that the appellant has sinusitis or 
arthritis of the left hip that was incurred or aggravated 
during his military service.

In addition, medical records added to the claims file since 
May 1980 refer to disabilities not herein at issue.  Although 
statements of the appellant have also been added to the 
record, he has not provided any information supportive of his 
claims to reopen.

Under these circumstances, the Board must conclude that none 
of the evidence added to the claims file since May 1980 
constitutes new and material evidence to reopen the claim for 
service connection for arthritis of the left hip or the claim 
for service connection for sinusitis.   

In view of the foregoing, the Board must conclude that 
reopening of the claims for service connection for arthritis 
of the left hip and sinusitis is not in order.

III.  Nonservice Connected Pension

Veterans of a period of war who meet certain service 
requirements and who are permanently and totally disabled 
from nonservice-connected disability not the result of 
willful misconduct are entitled to a nonservice-connected 
disability pension.  38 U.S.C.A. § 1521(a).  In order to be 
eligible for this pension, the individual must have served in 
the active military, naval, or air service: for 90 days or 
more during a period of war; during a period of war and was 
discharged or released from such service for a service-
connected disability; for a period of 90 consecutive days or 
more where such period began or ended during a period of war; 
or for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "active military, naval or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24).

In the case at hand, the evidence of record notes that the 
appellant served in the Army National Guard; he had a period 
of active duty for training from August 16, 1979, to 
September 27, 1979 and 2 months of prior inactive service.  
The appellant's DD Form 214 notes that he received an 
honorable discharge from the Army National Guard.  

The Board finds that the claimant does not meet the service 
requirements under § 1521(j) for a nonservice-connected 
pension.  Specifically, the appellant's period of active 
service was less than 90 days.  Moreover, the term "period 
of war" does not include the period from August 1979 to 
September 1979.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2; 
Mason, supra (Congress clearly defined "period of war," and 
the Court has no authority to extend or expand that 
definition).  As a consequence, the appellant does not meet 
the basic eligibility requirements for pension for this 
period of service.  

The pertinent facts in this case are not in dispute and the 
law is dispositive.  Therefore, the claim must be denied or 
the appeal terminated because of the absence of legal merit 
or lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

As new and material evidence has not been submitted, 
reopening of the claim for entitlement to service connection 
for arthritis of the left hip is denied.

As new and material evidence has not been submitted, 
reopening of the claim for entitlement to service connection 
for sinusitis is denied. 

Basic eligibility to nonservice-connected pension benefits is 
denied.



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



